Schuchman, J.
In this case we see no reason to doubt that the jury have not done substantial justice between the parties, and if the remark of the trial justice was prejudicial, it was cured by his charge, which left the matter in difference very fairly to the jury.
The evidence as to what the defendant paid in supplying the defect of the goods was not prejudicial, for the jury made no allowance therefor in their verdict.
Judgment and order appealed from affirmed, with costs.
Olcott, J., concurs.
Judgment and order affirmed, with costs.